COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Franklin Eduardo Rodriguez-Rubio v. The State of Texas

Appellate case number:     01-17-00463-CR

Trial court case number: 1470980

Trial court:               180th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to enter written
findings of fact and conclusions of law related to appellant’s suppression motion in the trial court.
The district clerk has filed a supplemental clerk’s record containing the trial court’s findings of
fact and conclusions of law. Accordingly, we REINSTATE this case on the Court’s active docket.
        Appellant’s amended brief, if any, is ORDERED to be filed within 30 days of the date of
this order. See TEX. R. APP. P. 38.7.
      The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of appellant’s
amended brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court


Date: July 24, 2018